Exhibit 1 JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule 13D with respect to the Common Shares of Jaguar Mining Inc. dated as of May 2, 2014, is, and any amendments thereto (including amendments on Schedule 13G) entered into by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. This Joint Filing Agreement shall be filed as an Exhibit to such Schedule 13D. Date:May 2, 2014 Outrider Master Fund, L.P. By: Outrider Management, LLC, its general partner By: /s/ Stephen Hope Name: Stephen Hope Title: Managing Member of the General Partner Outrider Management, LLC, By: /s/ Stephen Hope Name: Stephen Hope Title: Managing Member /s/ Stephen Hope Stephen Hope
